EXHIBIT 10.1
 
 ASSET PURCHASE AND OPTION AGREEMENT
 
This Asset Purchase and Option Agreement (hereinafter “Agreement”) is dated for
reference December 24, 2013 and executed by the following parties: Sutton
Enterprises, a General Partnership whose partners are Brad Sutton and Mark
Sutton with principal place of business at P.O. Box 305, Vallecito, California
95251 and dba Carson Hill Rock Products, dba Carson Hill Concrete, and dba
Carson Hill Rock Aggregate with principal place of business at 4795 Highway 49,
Angels Camp, California 95222 (hereinafter collectively “Seller”), hereby
represented by the authorized undersigned agent Brad Sutton and Oro East
Mariposa, LLC, a California limited liability company with principal place of
business at 7817 Oakport Street, Suite 205, Oakland, California 94621, a wholly
owned subsidiary of Oro East Mining, Inc. (OTCBB: OROE) (hereinafter “Buyer”),
hereby represented by the authorized undersigned agent Denise Chung.
 
RECITALS
 
WHEREAS, Seller is the holder of certain minerals, mineral rights and claims,
tailings, tangible property and other entitlements therein that Seller refers to
as WMUs, as further described in Exhibit A, attached hereto and incorporated by
reference (hereinafter “Assets”); and
 
WHEREAS, Seller is the holder of certain 39 parcels of real property,
categorized as Groups A, B, C, and D, the improvements thereon plus the
subsurface mineral rights and other entitlements therein, with assigned APNs as
further described in Exhibit B, attached hereto and incorporated by reference
(hereinafter “Subject Property”); and
 
WHEREAS, Seller wishes to sell and Buyer wishes to purchase the Assets as set
forth in this Agreement and in the attachments and documents as incorporated by
reference; and
 
WHEREAS, Seller wishes to sell and Buyer wishes to reserve an option to purchase
the Subject Property and all assets as further described or listed in Exhibit B
(the “Additional Property”) for option terms as set forth herein.
 
AGREEMENT
 
NOW THEREFORE, the undersigned parties integrate the foregoing recitals into the
binding body of this Agreement and hereby agree to be bound for good and
valuable consideration as follows:
 
1.  
Assets Purchase. Buyer shall purchase the Assets, as described in the Recitals
above, hereby incorporated into the binding body of this Agreement. The purchase
transaction shall be for the entirety of the Assets as described.



2.  
Assets Contract Price and Assets Closing.

a.           In consideration of Seller’s sale of the Assets to Buyer, Buyer
shall pay to Seller $6,000,000.00 (Six Million) U.S. Dollars (the
“Installments”) and 30% net royalties on all sales generated from the Assets
(hereinafter the “Royalty” and, together with the Installments, the “Assets
Contract Price”) pursuant to Sections 3 through 6 below and the installment
terms as set forth herein for the Assets.
b.           The closing of the purchase and sale of the Assets (“Assets
Closing”) shall take place at a time mutually agreed upon by the parties on
the  seventh business day following receipt of (i) allowance or express
permission by the Regional Water Quality Control Board’s Waste Discharge
Requirements applicable to the Assets, which will be to allow for the processing
of the ore from the Assets and the discharge of the tailings to the Subject
Property and (ii) written consent to this Agreement of Carson Hill Gold Mining
Corporation (“CHGMC”) or its parent company BHP-Billiton (“BHP”) (“Assets
Closing Date”), at the offices of 7817 Oakport Street, Suite 205, Oakland,
California 94621 or other mutually agreed upon location,  At the Assets Closing,
Buyer shall pay Seller the First Installment in good funds.
 
3.  
Assets Installments Payment Terms. The Installments portion of the Assets
Contract Price shall be paid by Buyer to Seller as follows:

a.  
$1,000,000.00 (One Million) U.S. Dollars paid at the Assets Closing (hereinafter
“First Installment”).

b.  
An additional $1,000,000.00 (One Million) U.S. Dollars shall be paid within 60
(Sixty) days after the due date of the First Installment (hereinafter “Second
Installment”).



 
1

--------------------------------------------------------------------------------

 
 
c.  
An additional $1,000,000.00 (One Million) U.S. Dollars shall be paid within 90
(Ninety) days after the due date of the Second Installment (hereinafter “Third
Installment”).

d.  
An additional $1,000,000.00 (One Million) U.S. Dollars shall be paid within 120
(One Hundred Twenty) days after the due date of the Third Installment
(hereinafter “Fourth Installment”).

e.  
Thereafter, commencing on the month immediately following the due date for the
Fourth Installment, the remaining $2,000,000.00 (Two Million) U.S. Dollars of
the Installments portion of the Assets Contract Price shall be payable in
monthly installments of $100,000.00 (One Hundred Thousand Dollars) for 20
(Twenty) months interest-free and with no pre-payment penalties, with each
monthly installment due on or before the 5th day of each month.

 
4.  
Production of Mineral Concentrates. Upon execution of this Agreement and
completion of Covenant 2(b) above, then the parties shall work collaboratively
in good faith for the production of mineral concentrates as to be determined
from the Assets, and the sale of mineral concentrates yielded from the Assets
shall be the source of the Royalties as set forth herein (hereinafter
“Production of Gold from Assets”), provided, however, that full-scale
production, i.e., building the plant production facilities at the WMU sites,
shall not occur until the conditions set forth in Covenant 2(b) have occurred.
Buyer shall have the right to enter the Subject Property at all times at Buyer’s
own risk in the collaboration for the production of mineral concentrates from
the Assets. Seller agrees to collaborate with Buyer on the production of mineral
concentrates from the Assets at Seller’s own risk. The parties shall bear their
own risks of loss and neither party shall be liable to the other for risks of
loss unless otherwise stated in writing in this Agreement.  Each such party’s
efforts shall continue until the sooner of (i) exhaustion of gold production
from the Assets, (ii) the closing of the purchase and sale of the Subject
Property and Additional Property in accordance with the option set forth below,
(iii) unless extended by mutual agreement of the parties, and Ten (10) years
after the date of this Agreement



5.  
Royalties on Assets. Seller shall receive 30% royalties on the Net Profit earned
on sales of the gold produced from the Assets and sold (hereinafter “Royalty” or
“Royalties”). Royalty shall be calculated quarterly in conformity with U.S.
Generally Accepted Accounting Principles (hereinafter “GAAP”), except that (i)
revenues will be accounted for on a cash basis, not an accrual basis and (ii)
costs of equipment and capital costs incurred by the parties before the Assets
Closing Date will not be taken into account in determining Net Profit or
Royalty. Royalty shall be paid on or before the 15th day of the month following
the preceding quarter. Sales, marketing, accounting, and business control over
Assets remain absolutely and exclusively with Buyer at all times, though in
accounting for Net Profit Buyer must at all times observe GAAP as modified
above. Buyer shall use commercially reasonable efforts to maximize Net Profit
for the parties.  Accountings shall be provided at the end of each
quarter.  Seller shall have the right to review all accountings. On the cash
basis, revenue will not be deemed revenue received until actual payment has been
made by third parties to Buyer. Upon exhaustion of gold production from the
Assets or the closing date of the purchase and sale of the Subject Property and
Additional Property in accordance with the Option as set forth in this
Agreement, whichever occurs first, further accrual of the Royalties shall cease
(hereinafter “Termination of Royalty”).



6.  
Seller’s Royalties Share Held in Escrow. To secure Seller’s obligations in
Section 7 below, Seller’s Royalties on Assets as set forth in the previous
covenant shall be held in escrow by a mutually agreed upon escrow agent on
mutually agreeable terms and shall serve as collateral that Buyers may realize
upon to recover its costs as set forth in the subsequent covenant.  The escrow
will terminate on the Closing Date of the Asset Sale.



7.  
Secured Collateral. Seller makes the representations and warranties and agrees
to the contingencies as set forth herein. In the event of any material Seller
breach of this Agreement prior to the Assets Closing Date or Early Termination
of this Agreement, Buyer is entitled to the full sum of its monies tendered
pursuant to Exhibit C, which is further secured by Seller’s Royalties as
previously stated and secured by a lien on all proceeds paid or payable to
Seller under the Third Agreement to Amend Letter of Intent executed between
Seller and Carson Hill Gold Mining Corporation executed December 2, 2013, all
attachments, exhibits, and amendments inclusive, a true and correct copy of
which has been provided to Buyer upon which Buyer may rely on, the proceeds from
which Buyer shall provide a lien to Seller up to the dollar amount owed to
Seller (hereinafter “Collateral”). To reserve Buyer’s security interest in the
Collateral, the parties agree that Buyer may file a UCC-1 financing statement
for said Collateral. In the event of such a breach or Early Termination, Buyer
may collect only monies actually tendered pursuant to Exhibit C from the
Collateral and any balance shall remain the entitlement of
Seller.  Notwithstanding the foregoing, the security interest shall terminate
upon repayment of all amounts actually tendered pursuant to Exhibit C.

 
 
2

--------------------------------------------------------------------------------

 
 
8.  
Irrevocable Asset Purchase and Specific Enforcement. Seller and Buyer intend the
Assets Purchase to be irrevocable upon execution of this Agreement. The Parties
acknowledge and agree that the performance obligations arising from this
Agreement are unique, and irreparable harm and substantial detriment would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the Parties shall be entitled to an injunction or
injunctions to prevent breaches of the provisions of this Agreement and to
enforce specifically the terms and provisions hereof in any court of the United
States or any state thereof having jurisdiction, this being in addition to any
other remedy to which they may be entitled at law or equity.



9.  
Assets Delivery and Bailment; Tailing Residuals. Buyer shall remove the Assets
from the present locations on Subject Property at Buyer’s expense. Buyer agrees
to remove the Assets in a reasonably timely and commercially practicable manner,
but remaining Assets on the Subject Property shall be held by the Seller as a
bailor until all Assets may be removed by Buyer, provided that, as the
then-owner of the Assets, Buyer shall be responsible for costs of insurance,
fencing, security, as to the Assets only, though insurance, fencing, security,
etc. generally for the Subject Property shall remain the responsibility and
liability of Seller. Assets remaining on Subject Property as bailment and shall
be held by Sutton Enterprises, Carson Hill Rock, and Brad Sutton as bailors. The
term of the bailment shall be for the reasonably practicable period of time that
Buyer needs to remove the Assets from the Subject Property, though the term is
not to exceed 10 (Ten) years, or sooner closing of the sale of the Subject
Property and Additional Property following exercise of the Option. In addition,
after the refinery process performed on the tailings removed from the WMUs, or
the Assets, Buyer may return the residual waste to the WMUs or to selected
locations for remedial activities associated with the Reclamation Plan on
Subject Property and Seller consents to permitting Buyer to return the residual
waste to the WMUs on Subject Property after the production process for the
mineral concentrates. Consideration for the bailment and return of the waste
residuals shall be the royalties paid to Seller as set forth in the next
covenant covering royalties on Assets.



10.  
Buyer’s Reasonable Right of Entry and Access to Assets. Seller grants Buyer the
right to use the Subject Property in any reasonable manner and to access said
Subject Property any time at Buyer’s discretion, for the purpose of producing
mineral concentrates from the Assets and for removing the Assets from the WMUs
or selling or transporting the Assets for mineral concentrate production.
However when on Subject Property, Buyer assumes all risk and sole responsibility
for construction, operation, equipment use, production processing, and other
activities that may reasonably arise from the purpose of producing mineral
concentrates from the Assets. Buyer reserves the right to use the above portion
of the Subject Property for the limited purpose as set forth herein and no
other. The right of entry conferred shall automatically cease upon abandonment,
termination of this Agreement, or exhaustion of the Assets.



11.  
Buyer Retains Full Rights to All Buyer-Purchased Property. All equipment,
supplies, tools, and other personal property paid for by Buyer that is at
Subject Property shall remain the property of Buyer and, subject to Buyer’s
obligations under Sections 4 and 5 above, may be removed from the Subject
Property by Buyer at any time. Seller has a first right of refusal to purchase
any said equipment, supplies, tools, or other personal property from Buyer.



12.  
Full Scale Facilities and Production Costs. Buyer is responsible for all costs
associated with the construction, operation, and environmental compliance
associated with the implementation of full-scale processing of the WMUs.
However, the environmental liabilities of CHGMC under that certain Purchase and
Sale Agreement, dated December 20, 1996, between CHGMC and Seller (item 2 on
Exhibit D) shall remain the sole environmental liabilities of CHGMC,
indemnifying and holding harmless Buyer, to the extent provided therein. Seller
will use reasonable efforts to have CHGMC consent to an assignment of those
CHGMC obligations to Buyer at closing of the sale of the Subject Property, but
Seller believes no such assignment is required as long as Buyer purchases the
Additional Property.



13.  
Exclusivity. Without Buyer’s written consent, the rights and interests conferred
by this Agreement shall not in any way or at any time conflict with the rights
and interests Seller confers at any time to third parties. In the event of
conflicts, either Buyer’s rights and interests shall trump and prevail over
third parties or, in the alternative, Buyer may (subject to its obligations to
close hereunder) at its election assume and entitle itself to the benefits
otherwise conferred to Seller from said third parties. Buyer is aware of the
Third Agreement to Amend Letter of Intent executed between Seller and Carson
Hill Gold Mining Corporation executed December 2, 2013, and consents thereto.

 
 
3

--------------------------------------------------------------------------------

 
 
14.  
Option to Purchase Subject Property and Additional Property. . Subject to
Buyer’s purchase of the Assets as provided above, Seller grants to Buyer for
good and valuable consideration as set forth herein an option to purchase the
Subject Property, and all mining claim rights, transfers or assignments of
permits as applicable, subsurface rights, assets, tangible and intangible, and
all Additional Property (hereinafter “Option”), the consideration for which
shall be the Royalties as previously set forth, for the purchase price of
$32,000,000.00 (Thirty Two Million) U.S. Dollars less the $6,000,000.00 (Six
Million) paid for the Assets and any amounts paid by Buyer pursuant to Exhibit C
(hereinafter “Subject Property Contract Price”). The period for exercising the
Option shall be 180 (One Hundred and Eighty) days from the date of execution of
this Agreement (hereinafter “Option Term”), and Buyer must exercise the Option
in a signed, dated writing to Seller with clear, unambiguous notice of the
exercise of the Option. Closing of the purchase and sale of the Subject Property
and Additional Property shall occur within Thirty (30) days of the date such
notice is delivered, in accordance with this Agreement and Exhibit E, attached
hereto. On the date that Buyer closes the purchase of the Subject Property and
Additional Property, accrual of Royalties shall terminate effective that date
and there shall be no more Royalties as set forth in the covenant “Royalties on
Assets” above paid to Seller thereafter.



15.  
Due Diligence Period. Upon execution of this Agreement, Buyer shall furnish a
set of due diligence questionnaires to Seller, which Seller shall have
authorized agents, partners, directors, or officers with personal knowledge to
respond in writing to the questionnaires and furnish all requested documents to
Buyer, and where none are available, certify and represent that none are
available. Buyer shall provide Seller 30 (Thirty) days to complete the
questionnaires and Seller’s diligent cooperation, disclosure, and timely
submissions in response to the questionnaires are condition precedent to the
enforceability of the Option purchase as contemplated herein against Buyer under
this Agreement. Upon Buyer’s actual physical receipt of the complete responses
to all questionnaire inquiries and requests, Buyer shall have an additional 150
(One Hundred and Fifty) days to complete geological testing, surveys,
excavation, and other studies to determine the expected recovery, projections,
and reserves of Project. Thus, commencing on the date of execution of this
Agreement and that Buyer concurrently is to furnish the due diligence
questionnaires to Seller, Buyer shall have a total of 180 (One Hundred and
Eighty) days for due diligence (“Due Diligence Period”). During the Due
Diligence Period, Buyer may enter the Subject Property to drill, excavate, or
remove from the Subject Project property or claims up testing samples as
reasonably or foreseeably needed for geological testing, assay, and study, at
Buyer’s sole cost, risk and expense. Buyer may at its complete discretion, with
or without cause, cancel, null, and/or void the Option at any time during the
Due Diligence Period.



16.  
Representations and Warranties. Within Sixty (60) days of the date of this
Agreement, Seller will provide a set of documents to Buyer upon which Buyer may
rely on in entering this Agreement, as listed in Exhibit D, attached hereto and
incorporated by reference, though for each day after the date of execution of
this Agreement that the documents in Exhibit D are not furnished to Seller,
Seller may extend the Due Diligence Period for a reciprocal number of days that
the documents are not tendered. But for reliance on the accuracy of said
documents, Buyer would not have consented to executing this Agreement. Seller
hereby represents and warrants the truth, accuracy, and authenticity of all
documents set forth in Exhibit D and is inducing Buyer to rely on the truth,
accuracy, and authenticity of the documents. If at any time prior to closing of
the purchase and sale of the Subject Property and Additional Property Buyer
discovers that any material statement made in documents 1, 2, 6, 7, 8, 9, 11,
13, and/or 31 of Exhibit D are false, inaccurate, or not authentic, then Buyer
reserves the right to terminate the Option or this Agreement immediately, demand
that all monies of the Contract Price or payments made pursuant to Exhibit C be
returned or reimbursed promptly. The scope of the representations and warranties
set forth in this paragraph are limited to Exhibit D only.

 
17.  
Contingencies. The parties agree to the following additional contingencies
(hereinafter “Contingencies”) during the Due Diligence Period (or other times
specified below), which shall be conditions precedent to the enforceability of
the Option.  Buyer shall notify Seller in writing of the satisfaction or removal
of any contingency below when and if obtained.  If any contingency is not
satisfied or removed during the Due Diligence Period, then Buyer reserves the
right to terminate the Option:



a.  
Enforceability of the Option purchase as contemplated herein against Buyer is
contingent on Buyer’s ability to obtain a commitment from a lender for
acceptable loan terms to finance the purchase of the Subject Property and
Additional Property as contemplated herein within 100 (One Hundred) days of the
date of execution of this Agreement.



 
4

--------------------------------------------------------------------------------

 
 
b.  
Enforceability of the Option purchase as contemplated herein against Buyer is
contingent on property inspections of the Subject Property.

c.  
Enforceability of the Option purchase as contemplated herein against Buyer is
contingent on Seller’s proof and/or grant of all permits and licenses applicable
to Buyer’s contemplated business objectives with regard to the Subject Property,
which the parties understand to be the production of gold, small scale or large
scale mining, and gold or other precious or semi-precious metals exploration
and/or production, consistent with the above-described Production of Gold from
Assets. If Seller fails to obtain all necessary permits for Buyer’s contemplated
business objectives, then Buyer may cancel, null and void the Option purchase as
contemplated herein.

d.  
Enforceability of the Option purchase as contemplated herein against Buyer is
contingent on Buyer’s acceptance of the results and reports obtained during the
Due Diligence Period. If for any reason the results, testing, or reports
obtained during the Due Diligence Period are found unacceptable to Buyer, then
then Buyer may cancel, null and void the purchase.

e.  
Enforceability of the Option purchase as contemplated herein against Buyer is
contingent on transfer of clean title to the Subject Property under the
representation and warranty to Buyer that the Subject Property shall be conveyed
to Buyer free and clear of any liens or third party claims against the Subject
Property or any mineral rights, mining rights, or other claims thereof. Such
title shall be evidenced by a standard-form CLTA Owner’s Title Policy, subject
only to exceptions for (i) taxes and assessments not yet due, (ii) the policy’s
standard preprinted exceptions, and (iii) such other exceptions as may be
approved by Buyer in its sole discretion. To assist in confirming these matters,
Seller shall provide Buyer with a preliminary title report and copies of all
subject documents.  Buyer shall identify in writing all objectionable items
within 30 days after receiving all such items, and any item not objected to
shall be deemed accepted.  If the parties cannot agree on how to resolve the
objected matters within an additional 30 days, then Buyer reserves the right to
terminate the Option.

f.  
Enforceability of the Agreement against Buyer is contingent on confirmation that
Seller has full right and authority to transfer all assets and property as
contemplated herein this Agreement.

 
18.  
Authority. The undersigned parties hereby represent and warrant that he or she
has been duly authorized by its corporate entity or principal to enter into this
Agreement and to bind that corporate entity or principle to the terms hereof.



19.  
No Waiver or Cumulative Remedies. No failure or delay on the part of any
undersigned party to this Agreement in exercising any right, power or remedy
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy hereunder.
The remedies herein provided are cumulative and not exclusive of any remedies
provided by law.



20.  
Inurement. This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective successors and assigns.



21.  
Merger and Integration. This Agreement and the exhibits attached hereto contain
the entire agreement of the parties with respect to the subject matter of this
Agreement, and supersede all prior negotiations, agreements and understandings
with respect thereto. This Agreement may only be amended by a written document
duly executed by the undersigned parties.



22.  
Force Majeure. Neither party shall be liable to the other for failure to perform
any obligation under this Agreement to the extent caused by unforeseen
disasters, events, or conditions that the parties were not able to contemplate
at the execution of this Agreement, such as sabotage, riots, terrorism,
political or governmental complications, market conditions, or natural
occurrences such as hurricanes, floods, earthquakes, etc. or other Acts of God
(a “Force Majeure Event”), provided that the party claiming a Force Majeure
Event shall promptly notify the other party in writing, and takes reasonable
measures to remove or alleviate the Force Majeure Event as soon as reasonably
possible. Liability shall be borne by the parties separately for their own risks
of loss.

 
 
5

--------------------------------------------------------------------------------

 
 
23.  
Severability and Contract Interpretation. If any term or provision of this
Agreement shall to any extent be invalid or unenforceable, the remainder of this
Agreement shall not be affected thereby, and each term and provision of this
Agreement shall be valid and enforceable to the fullest extent permitted by law.



24.  
Further Assurances. Each party shall execute all escrow instructions and sign
all further documents required to complete the transactions provided under this
Agreement.



25.  
Counterparts. This Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one and the same instrument, and any of
the parties hereto may execute this Agreement by signing any such counterpart.



26.  
Descriptive Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning of terms
contained herein. Unless the context of this Agreement otherwise requires,
references to "hereof," "herein," "hereby," "hereunder" and similar terms shall
refer to this entire Agreement.



 
IN WITNESS WHEREOF, the undersigned parties cause this Agreement to be duly
signed and executed on the date first set forth above and by signing below
represent and warrant to be the agent of the Company as represented below
authorized to enter into this Agreement and bind said Company to the terms
thereof.
 
SIGNED AND EXECUTED this 24th day of December in the year 2013 in Oakland, CA:
 
Seller:
 
Buyer:
X     /s/  BRAD SUTTON
 
X     /s/  DENISE CHUNG
         
Company:
Sutton Enterprises
 
Company:
Oro East Mariposa, LLC
Signor’s Name:
Brad Sutton
 
Signor’s Name:
Denise Chung
Position/Title:
General Partner
 
Position/Title:
Managing Member

 
 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
DESCRIPTION OF ASSETS
 


 


 
/List of WMUs Attachment/
 


 


 
 
7

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
DESCRIPTION OF SUBJECT PROPERTY
 


 
Seller represents that Seller is the true and correct owner in the totality of
all property set forth in Exhibit B and that Seller is authorized to enter into
this Agreement for said property.
 


 
/Legal Description Attachment/
 


 


 
 
8

--------------------------------------------------------------------------------

 
 
ADDITIONAL PROPERTY” ALSO TO BE ACQUIRED UPON
 
EXERCISE OF OPTION
 


 
Asset Description
Owner(s)
Seller’s Initials
Sutton Enterprises
Brad Sutton (50%)
Mark Sutton (50%)
/s/  B.S.
Tailings in the WRDs
Sutton Enterprises
/s/  B.S.
List of Equipment as provided by Patrick Sullivan, attached hereto and
integrated into this Exhibit
Sutton Enterprises
/s/  B.S.
All assets and accounts of Carson Hill Concrete, a DBA of Sutton Enterprises
Sutton Enterprises
/s/  B.S.
All assets and accounts of Carson Hill Rock Aggregate, a DBA of Sutton
Enterprises
Sutton Enterprises
/s/  B.S.
All assets and accounts of Carson Hill Rock Products, a DBA of Sutton
Enterprises
Sutton Enterprises
/s/  B.S.
All copyrights, patents, trademarks, trade names, trade secrets, customer lists,
databases, and other intellectual property of Sutton Enterprises
Sutton Enterprises
/s/  B.S.
Provided, that the foregoing excludes all attorney-client communications and
relationships, including in particular Seller’s communications and relationships
with Wulfsberg Reese & Colvig Professional Corporation, f/k/a Wulfsberg Reese
Colvig & Firstman Professional Corporation.
 
/s/  B.S.

 
 
9

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
SELLER’S SECURED OBLIGATIONS ON SUBJECT PROPERTY
 


 
Description
Current Balance ($)
Ref. No. 25010331
$218,379.11
Ref. No. 32005909
$1,150,933.78
Ref. No. 25008233
$756,884.85
   
Wulfsberg Reese
$293,000.00 *
Two B of A loans
$129,500 ($34,500  + $95,000)
Oneto Brothers
$50,000
Dave Price
$190,000



 
The undersigned, Brad Sutton, hereby affirms that the amounts identified above
are true and accurate as of December 24, 2013, and that the foregoing represents
the complete and truthful disclosure of all secured obligations on Subject
Property.
 


 
*  Through September, 2013; are additional fees for this transaction.
 
 
10

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
DOCUMENTS TO BE PROVIDED BY SELLER
 


 
Seller hereby represents and warrants the truth, accuracy, authenticity and
validity of the following documents that it has provided Buyer with:
 


 
1.  
Grant Deed to Sutton Enterprises, recorded May 12, 1997

2.  
Purchase and Sale Agreement, dated December 20, 1996, between Carson Hill Gold
Mining Corporation and Sutton Enterprises, Inc.

3.  
Cash Flow Analysis and Projections for the Operations of Sutton Enterprises and
Carson Hill Rock Products

4.  
Certified 2012 Profit and Loss Statements for Carson Hill Rock Products

5.  
Certified 2008 Carson Hill Rock Appraisal of All Equipment and Tangible
Properties

6.  
2013 Summary Statement and Briefing of Carson Hill Rock Products (CHRP) Asset
and Business Value

7.  
Carson Hill Rock Products – Phase I Environmental Assessment Report

8.  
Carson Hill Rock Products – Resource Evaluation and Property Value Assessment

9.  
2008 WMUs Resource Evaluation Report

10.  
Wiebe Land Surveying Report – WMUs Surveying Report

11.  
Calaveras County Use Permit

12.  
CRWQCB Waste Discharge Requirements, Order No. 5-01-150

13.  
Site Maps and Locations of WMUs

14.  
CAO Requirements Data Sheets

15.  
Sutton Enterprises – General Partnership Agreement

16.  
Sutton Enterprises – 2012, 2011, 2010, 2009, and 2008 Tax Returns

17.  
Sutton Enterprises – 2012, 2011, 2010, 2009, and 2008 Profit and Loss Statements

18.  
Sutton Enterprises – List of All Tangible Assets and Estimate Fair Market Value

19.  
Sutton Enterprises – List of All Debts and Obligations, Secured and Unsecured

20.  
Carson Hill Rock – Entity/Business Registration Documentation

21.  
Carson Hill Rock – 2012, 2011, 2010, 2009, and 2008 Tax Returns

22.  
Carson Hill Rock – 2012, 2011, 2010, 2009, and 2008 Profit and Loss Statements

23.  
Carson Hill Rock – List of All Tangible Assets and Estimate Fair Market Value

24.  
Carson Hill Rock – List of All Debts and Obligations, Secured and Unsecured

25.  
CHRP Waste Classification Report, October 28, 2013

26.  
Sutton Enterprises, Form 1065s for 2008, 2009, 2010, 2011, and 2012

27.  
Sutton Enterprises, Payroll Reports, 2010, 2011, 2012, and 2013

28.  
Carson Hill Rock, Payroll Reports, 2010, 2011, 2012, and 2013

29.  
CHRP Equipment List and CHRP Property List, October 21, 2013

30.  
Certified and Signed Due Diligence Questionnaire

31.  
Third Agreement to Amend Letter of Intent by CHGMC and Sutton, executed December
2, 2013.



 
The undersigned, Brad Sutton, hereby affirms that the foregoing statements made
are true.
 
 
11

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
ADDITIONAL TERMS FOR PURCHASE OF
 
SUBJECT PROPERTY AND ADDITIONAL PROPERTY
 


 
1.  
Subject Property Purchase Price:  As described in Agreement Section 13, payable
in good funds on closing.

 
2.  
Closing Date:  As described in Agreement Section 13.

 
3.  
Transfer Documents:  Grant Deed for Subject Property; General Assignment for
Additional Property.

 
4.  
Escrow/Title:  First American Title in Angels Camp, California.

 
5.  
Title to Subject Property:  As determined in Agreement Section 16.f.

 
6.  
Title and Escrow Costs and Prorations:  Buyer and Seller shall each pay 50% of
regular escrow charges and fees, and 50% of the standard Owner’s CLTA Owner’s
title policy.  Buyer shall be responsible for any endorsements, surveys and
other matters required by Buyer’s lender.  Seller shall pay the regular
Calaveras County documentary transfer tax.  All other costs shall be paid per
custom of Calaveras County California.  Non-delinquent real property taxes and
assessments shall be prorated at closing.

 
7.  
No Broker Representation:  Buyer and Seller represent and warrant to each other
that neither has dealt with any real estate or business broker or salesperson in
connection with this transaction  If any person  asserts a claim to a finder’s
fee, brokerage commission, or any other compensation on account of alleged
employment as a finder or broker or performance of services as a finder or
broker in connection with this transaction, the party under whom the finder or
broker is claiming shall indemnify and hold the other party harmless from and
against any such claim and all costs, expenses and liabilities incurred in
connection with such claim or any action or proceeding brought on account of
such claim.  This indemnity shall survive the closing of the sale of the Subject
Property or cancellation or termination of the Agreement.



 
12

--------------------------------------------------------------------------------

 
 